Citation Nr: 0934701	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral heel 
spurs.

2. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3. Entitlement to service connection for basal cell 
carcinoma.

4. Entitlement to an increased rating for residuals, excision 
of ganglion cyst, right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 
1969 to August 1972, August 1974 to June 1978, September 1990 
to June 1991, and January 2003 to January 2005.  He also 
reports service in the Army Reserves.  He is a Persian Gulf 
War veteran who earned the Parachutist Badge.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for bilateral heel spurs, 
degenerative disc disease of the lumbar spine, and basal cell 
carcinoma.  The RO also granted service connection for 
residuals, excision of ganglion cyst, right wrist, and 
awarded a noncompensable rating.  The Veteran timely filed a 
Notice of Disagreement (NOD) in February 2007.  The RO 
provided a Statement of the Case (SOC) in June 2007 and 
thereafter, in July 2007, the Veteran timely filed a 
substantive appeal.  In an October 2007 rating decision, the 
RO increased the rating for the Veteran's right wrist 
disability to 10 percent.  The RO provided a Supplemental 
Statement of the Case (SSOC) in October 2007 and October 
2008.

In August 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The Board notes that in an August 2005 statement, the Veteran 
appeared to raise an informal claim of service connection for 
a knee condition and a bilateral ear condition (claimed as 
earaches).  These issues are not developed for appellate 
consideration and are referred to the RO for appropriate 
action.   

Other Matters

Also in January 2007, the RO denied service connection for 
bilateral plantar fasciitis and skin rashes due to an 
undiagnosed illness.  The Veteran filed a NOD in February 
2007.  The RO issued a SOC in June 2007.  The Veteran did not 
perfect his appeal for service connection for these issues by 
submitting a substantive appeal.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008).  
Inasmuch as the RO has not taken any action to indicate to 
the Veteran that the issues of service connection for 
bilateral plantar fasciitis and skin rashes remains on appeal 
and it took steps to close the appeal (see certification of 
Appeal [VA Form 8], the requirement that there be a 
substantive appeal is not waived.  Percy v. Shinseki, No. 05-
2961 (U.S. Vet. App. Apr. 17, 2009).  Neither the Veteran nor 
his representative has contended otherwise.  Accordingly, the 
Board does not have jurisdiction over these latter issues.  

The claims for service connection for degenerative disc 
disease, lumbar spine, and bilateral heel spurs are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. On August 11, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal for 
an increased rating for residuals, excision of ganglion cyst, 
right wrist, currently evaluated as 10 percent disabling.

2. There is competent evidence of a diagnosis of basal cell 
carcinoma approximately one year after the Veteran's 
separation from service, the medical evidence establishes 
that the Veteran sought treatment for the lesion on his neck 
within one year of service, and the Veteran has provided a 
credible history of prolonged exposure to the sun and 
noticing the lesion during his last period of active duty 
from January 2003 to January 2005.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal for an 
increased rating for excision of ganglion cyst, right wrist, 
currently evaluated as 10 percent disabling, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2. Service connection for basal cell carcinoma is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  Here, the 
Veteran, by means of his August 2009 hearing testimony, 
indicated that he was withdrawing from appellate 
consideration the issue involving an increased rating for 
excision of ganglion cyst, right wrist, currently evaluated 
as 10 percent disabling.  




II. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for basal 
cell carcinoma.  Therefore, no further development is needed 
with respect to the Veteran's appeal of this claim.

III. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include a malignant tumor (including basal cell carcinoma), 
if the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 
3338 U.S.C.A. §  36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

III. Analysis

The Veteran contends that he has basal cell carcinoma due to 
his prolonged exposure to the sun while on active duty in the 
Persian Gulf during his last active duty period from January 
13, 2003 to January 12, 2005.  

a. Factual Background

The October 2002 pre-deployment examination discloses a 
normal clinical assessment of the skin.  In the accompanying 
medical history report, the Veteran denied having any tumor, 
growth, cyst, or cancer.  The claims file does not contain a 
post-deployment or separation examination report.

A December 2005 private treatment record indicates that the 
Veteran complained of a wart behind his right ear of two 
years' duration.  The assessment was skin lesion.  The 
clinician prescribed Aldara and wrote "if no resolution of 
skin lesion with Aldara, patient to come in to have 
frozen/excised."

A January 16, 2006 private treatment record contains an 
assessment of "probable skin cancer."  The Veteran was 
referred to a dermatologist

In a January 24, 2006 correspondence, the Veteran stated that 
he had seen two doctors earlier that month concerning a skin 
disorder on his neck behind his right ear and that both 
clinicians suspected cancer.  He claimed that "[t]his 
condition should have shown up on my recent physical last 
year at the VA Hospital at William Beaumont Army Hospital 
Center."  The Board notes that no such examination report is 
contained in the claims file.

A February 8, 2006 private treatment record indicates that 
the Veteran was treated for a lesion behind his right ear.  
He reported that it had been full of pus for three weeks.  A 
punch biopsy was performed.

A February 9, 2006 pathology report contains a diagnosis of 
basal cell carcinoma.

A February 16, 2006 private treatment record indicates that 
the lesion was removed.  The clinician noted that the Veteran 
denied a previous history of skin cancer.

In the February 2007 NOD, the Veteran stated that he first 
noticed the lesion on his neck while on active duty sometime 
during 2004/2005 but did not know what it was.  The Veteran 
claimed that he was told his condition was cancerous shortly 
after discharge in 2005.  He also stated that his civilian 
job was indoors.

b. Discussion

The Board finds that service connection for basal cell 
carcinoma is warranted.  First, while the Veteran's service 
treatment records, to include the October 2002 pre-deployment 
examination, are negative of any complaints of, treatment 
for, or diagnosis of basal cell carcinoma, he has submitted 
statements to the effect that he first noticed this condition 
during his last period of active duty and that it gradually 
progressed in severity after that time.  The Board finds that 
the Veteran's statements regarding the amount of sun exposure 
during service are credible and that he is competent to state 
that he noticed a lesion on his neck.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, the Veteran 
sought medical treatment for the skin lesion on his neck 
eleven months after discharge from his last active duty 
period, and there is medical evidence dated twelve months and 
four days after discharge confirming that the Veteran had 
basal cell carcinoma.  Therefore, after review of the 
evidence of sun exposure while deployed to the Persian Gulf, 
the Veteran's history of noticing a lesion on his neck during 
his last active duty period, and the close proximity between 
discharge and diagnosis, along with the law relating 
presumptive service connection for skin cancer, the Board 
finds that service connection for basal cell carcinoma is 
warranted. 


ORDER

The appeal as to an increased disability rating in excess of 
10 percent for excision of ganglion cyst, right wrist is 
dismissed.

Service connection for basal cell carcinoma is granted.


REMAND

Additional development is needed regarding the Veteran's 
claims for service connection for bilateral heel spurs and 
degenerative disc disease, lumbar spine.

It is unclear from the record whether the Veteran's complete 
service treatment records have been obtained.  In November 
2005, the RO requested that the National Personnel Records 
Center (NPRC) verify the Veteran's dates of active duty 
service.  The NPRC responded that there were no records at 
"Code 13" for the Veteran and suggested the RO contact 
"Code 11".  The claims file confirms that the RO did not 
request records from "Code 11".  Nor did the RO request 
records from the Army Reserve Center.  However, a December 
2006 memorandum states that the RO requested the Veteran's 
service treatment records from the Records Management Center 
in July 2005 and received a negative reply.  The Board notes 
that the Veteran supplied the RO with his original service 
treatment records.  Thus, additional records may still be 
available.  

The Veteran contends in his February 2007 NOD that he hurt 
his heels and back "while preparing for active duty physical 
fitness tests."  He claims that these conditions occurred 
"during regularly scheduled drill assemblies" and annual 
training, and that he informed his commander during drill 
that "[his] heels hurt terribly from running."  He claims 
that he injured his back while doing sit ups during drill 
time.  The Veteran further asserts that he aggravated both 
conditions during his January 2003 to January 2005 active 
duty period.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or for injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  The claims file does not 
include the Veteran's personnel records, and it appears that 
the RO did not attempt to verify any periods of ACDUTRA or 
INACDUTRA.  

In view of the foregoing, attempts must be made to obtain any 
additional service medical and personnel records that may be 
available pertaining to the Veteran's periods of active duty, 
ACDUTRA and INACDUTRA.  38 C.F.R. § 3.359(c)(2) (2008). 

It is also apparent from the record that all of the Veteran's 
civilian medical records have not been obtained.  In October 
2005, the RO requested records from Dr. Pittle from June 
2004.  A November 2005 reply indicated that the Veteran "was 
not seen in our office" during that time period.  In 
December 2005, the RO sent a letter to the Veteran requesting 
the correct treatment dates for Dr. Pittle.  No response was 
received.  Instead, the Veteran submitted records from Dr. 
Pittle for the time period of December 1998 to February 2000.  
In October 2005, the RO requested records from Dr. Thomas 
from June 2004.  Dr. Thomas submitted records from August 
2005 to February 2006.  However, the Board notes that the 
Veteran's service treatment records contain a February 2002 
statement from the office of Dr. Thomas indicating that the 
Veteran had been seen "off and on since 1992 with chronic 
back pain" and noting that the pain was "directly 
correlated with performing stomach exercises in order to pass 
the sit-up portion of the APFT."  All relevant post-service 
medical records must be secured and associated with the 
claims file.  38 C.F.R. § 3.159(c)(1) (2008).

The claims file contains a September 2005 VA general medical 
examination.  The Veteran reported that he first hurt his 
back in 1987 while doing sit ups.  He stated that he was 
evaluated by a military physician and diagnosed with low back 
strain.    He also reported that he first noted heel pain 
around 1999 "while in the military."  He stated that he was 
evaluated by a military physician and diagnosed with heel 
spurs.  The examiner reviewed the claims file and diagnosed 
low back pain secondary to degenerative disc disease at L5-S1 
and bilateral heel spurs.  However, no opinion as to the 
etiology of either condition was provided. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Court stressed that the 
criteria for obtaining a VA examination is a low threshold.  
As there are diagnoses of degenerative disc disease and 
bilateral heel spurs, and given the nature of the Veteran's 
service, which included parachute jumps, the Board finds that 
a VA examination that includes an opinion addressing whether 
either condition is linked to any incident of or finding 
recorded during service is warranted.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure compliance with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. 
§ 3.159 (2008).  

2. Contact the NPRC and any other relevant 
federal records depository to determine if 
additional service medical records are 
present, to include medical records from 
the Veteran's service in the Army Reserve.  
If such records are available, obtain them 
and place them into the claims file.  If, 
after inquiry, it is apparent that the 
Veteran's additional records are not in 
the custody of the federal government, 
annotate the record to reflect this. 

3. Obtain verification of the Veteran's 
periods of active duty for training 
(ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Army Reserve.  
Request additional service medical 
records, reserve service medical records, 
and service personnel records, including a 
copy of his jump log, pertaining to any 
and all periods of ACDUTRA and INACDUTRA.  
If such service cannot be verified, 
indicate whether the pertinent records do 
not exist and whether further efforts to 
obtain the records would be futile.

4. Once signed releases are received from 
the Veteran, obtain outstanding private 
treatment records from Dr. Thomas from 1992 
to 2005 and from Dr. Pittle from 1998 to 
the present.  All attempts to procure 
records should be documented in the file.  
If these records cannot be obtained, a 
notation to that effect should be inserted 
in the file.   All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

5. Thereafter, following a review of any 
additional evidence that is obtained, the 
AMC/RO must schedule a VA orthopedic 
examination for the purpose of determining 
the nature and etiology of the Veteran's 
bilateral heel spurs and degenerative disc 
disease.  The VA examiner should review 
relevant portions of the claims file, to 
include the Veteran's service treatment 
records and post-service treatment 
records, and indicate that s/he has done 
so in the examination report.

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran, the physical 
examination, and any tests that are deemed 
necessary, the clinician is requested to 
answer the following questions:

(a)	Is it at least as likely as not 
(50 percent or greater probability) 
that any low back disability that is 
currently present, to include 
degenerative disc disease,  began 
during service or is causally linked to 
any incident of service, to include 
parachute jumps
(b)	If it is determined that the 
Veteran had a chronic low disability 
prior to entering his last period of 
active duty from January 2003 to 
January 2005, was the disability 
aggravated during this latter period of 
service?   
(c)	Is it at least as likely as not 
(50 percent or greater probability) 
that any heel disability, to include 
bilateral heel spurs, that is currently 
present began during service or is 
causally linked to any incident of 
service, to include parachute jumps?
(d)	If it is determined that the 
Veteran had a chronic heel disability 
prior to entering his last period of 
active duty from January 2003 to 
January 2005, was the disability 
aggravated during this latter period of 
service?  

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should 
indicate why an opinion is not possible.

6.  Thereafter, re-adjudicate the claims.  
If any benefit on appeal remains denied, 
issue a supplemental statement of the case 
and give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


